DETAILED ACTION
	This is in response to the RCE filed on September 16th 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/21 has been entered.

Response to Arguments
Applicant's arguments, pg. 6, regarding the double patenting rejection have been fully considered but they are not persuasive.  The double patenting rejection is upheld.

Applicant’s arguments, see pg. 6-8, filed 8/16/21, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Specifically, the argument (pg. 8) that Claim 1 enables a single user input to launch an application on a separate device and to also provide the user input to the application is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gujarathi et al. US 2013/0104044 A1.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,122,827 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the ‘827 reference patent anticipate or render obvious the claims in the pending application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKenzie US 20130222323 A1 in view of Momchilov US 2013/0031618 A1 and Gujarathi et al. US 2013/0104044 A1.



McKenzie does not explicitly disclose based on the user input: transmitting, by the device, a trigger signal to a separate computing device, wherein the trigger signal is arranged to cause launching of an application client for the application on the separate computing device; and providing … input to the application client once launched on the separate computing device.  However, this is taught by Momchilov as receiving a user input at a local client device, said input triggers the launch of the application on a separate computing device (remote computing device hosts application for local client – see paragraphs 42-45 and Fig. 1A, Fig. 2).  Momchilov also teaches providing input to the application client once launched (remote machine receives requests from local machine – paragraph 44, also see paragraph 107).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McKenzie with the remote application launch taught by Momchilov for the purpose of managing multiple computing devices.  Momchilov teaches that a user may want an integrated environment or wish to use data from one application provided by one machine in conjunction with a resource provided by a different machine (paragraph 68).


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of McKenzie and Momchilov to transmit user input between devices as taught by Gujarathi for the purpose of providing a remote user interface that allows application launching in response to user input.  Gujarathi suggests this allows a client to access applications on multiple systems (paragraph 6).  Furthermore, Gujarathi explicitly teaches aggregating transactions into a single compound action (see paragraph 49), similar to the claimed feature of using a single user input to perform launching and providing the user input.  

Regarding claim 5, McKenzie discloses the user input is generated in response to user interaction with the GUI element (abstract, Figs. 2-4, 11, paragraphs 43-45).

Regarding claim 6, McKenzie discloses the user input device and a display arranged to display the GUI element to the computing device (abstract, Figs. 2-4, 11, paragraphs 29-31).  McKenzie does not explicitly disclose transmitting the trigger signal however this is taught by Momchilov as discussed above in the rejection of claim 1.



Regarding claim 8, McKenzie does not explicitly disclose the device comprises insufficient hardware resources to run the application client for the application however this would have been obvious to one of ordinary skill in the art at the time of the invention.  It is well-known in the art to use “thin” clients due to the low cost of these devices (see Momchilov para 45).  McKenzie teaches the "device" is portable in nature and may be of a tablet form (paragraphs 21 and 28).  McKenzie teaches the "device” has a processor and memory but does not indicate the capabilities of these resources other than being sufficient to perform the invention (paragraph 22).  Portable devices inherently have limited hardware resources based on their size.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of McKenzie to have limited resources for the purpose of cost savings as well as to fit into a smaller form factor that would ease the burden of carrying the device.

Regarding claim 9, it is similar to claim 7 and thus is rejected for the same reasons.



Regarding claim 13, McKenzie discloses the device is a small form factor device comprising a processor (paragraphs 21 and 28).  McKenzie does not explicitly disclose the processor has insufficient resources to run the application client, however this would have been obvious to one of ordinary skill in the art at the time of the invention (see rejection of claim 8 above).

Regarding claim 18, McKenzie does not explicitly disclose the separate computing device to launch the application client on receipt of the trigger signal and provide the trigger signal as an input to the application client however this is taught by Momchilov as discussed above.

Claims 2-4, 14-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKenzie and Momchilov and Gujarathi in view of Vandwalle et al. US 2013/0132501 A1

Regarding claims 2 and 20, the combination of McKenzie, Momchilov and Gujarathi does not explicitly disclose identifying a master computing device from a candidate set of devices; and transmitting the signal to the master however this is taught by Vandwalle as a master selection algorithm and communicating with the master (Fig. 6, paragraphs 31, 59).  The 

Regarding claim 3, the combination of McKenzie and Momchilov does not explicitly disclose identifying a candidate based on proximity however this is taught by Vandwalle (master selection algorithm selects a master device from a plurality of devices based on distance – see paragraph 36).  The motivation to combine is the same as that given above.

Regarding claim 4, the combination of McKenzie and Momchilov does not explicitly disclose identifying a candidate set of devices based on location however this is taught by Vandwalle (paragraphs 36, 138) as explained above.  Vandwalle also discloses triggering an alert on each device and selecting one (update master selection process - see paragraphs 236 and 244-246).  It would have been obvious to one of ordinary skill in the art at the time of the invention to select a candidate based on user input.  McKenzie and Momchilov both teach performing an action based on user input.

Regarding claim 14, the limitations regarding the proxy receiving and forwarding the trigger are similar those previously presented (e.g. claims 7 and 11); thus they are rejected for 

Regarding claim 15, it corresponds to the method of claim 3 and thus is rejected for the same reasons.

Regarding claim 16, it corresponds to the method of claim 4 and thus is rejected for the same reasons.

Regarding claim 17, the combination of McKenzie and Momchilov teach or suggest the device or proxy device transmitting a trigger alert signal to a separate computing device as previously explained.  Momchilov also discloses the user input is received at the separate device as discussed above.  The motivation to combine is the same as that previously given.

Regarding claim 19, as previously stated, it would have been obvious to one of ordinary skill in the art at the time of the invention to install an application upon a request to launch said application if the resources to launch the application were not present (e.g. install prior to launching).  This would allow a user to launch and use the application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Diercks et al. US 2014/0108940 A1 discloses client devices provide user input to a host device over a network, in response to the user input the host device executes an application (paragraph 52).
Gazdzinski et al. US 9,299,053 B2 discloses receiving user input on a display which then causes instantiation of an application on a remote entity (see claim 201).
Tidd US 8,766,990 B1 discloses a client-server system that receives user input via a user interface and sends that user input to the remote device (Fig. 1, col. 3 ln. 20-22).
Brodersen et al. US 2010/0011299 A1 discloses synching user interface between devices, this includes sending user inputs between devices (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975